DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180086429 A1 Sheppard; Andrew et and further in view of US 10532804 Santini; Gregory M.
1.	Regarding claim 1 Sheppard teaches a structural composite airfoil having a leading edge and a trailing edge (para 0036 leading and trailing edge), the structural composite airfoil comprising: a primary structural element extending from a leading edge region to a trailing edge region (para 0036 airfoil-shaped body), wherein the primary structural element comprises: an upper skin panel extending from an upper leading edge end to an upper trailing edge end (fig. 4, element 4); a lower skin panel extending from a lower leading edge end to a lower trailing edge end (fig. 5, element 2); an internal volume defined between the upper skin panel and the lower skin panel (fig. 5, element 2); and a front C-channel spar comprising an upper flange coupled to the upper skin panel (fig. 5, element 62 fastener), wherein the front C-channel spar further comprises a lower flange coupled to the lower skin panel (para 0042 flanges infused to base skin equal to coupled), wherein the lower skin panel comprises a joggle adjacent the lower leading edge end, wherein the joggle is positioned forward of the front C-channel spar (see annotated fig. 6A at element 64 fastener holds joggle forward of spar), wherein an upper skin surface of the lower leading edge end faces the internal volume (annotated fig. 6A indicates internal volume), wherein a lower skin surface of the lower leading edge end faces an internal surface of the upper leading edge end of the upper skin panel (fig. 6A, element 36 upper and lower internal surfaces), wherein the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel forward of the front C-channel spar (fig. 6A, lower skin coupled at element 64 forward of spar), but fails to teach, and wherein the leading edge has a bullnose shape defined by the upper skin panel; and a secondary structural element defining the trailing edge of the structural composite airfoil.
However Santini teaches ), and wherein the leading edge has a bullnose shape defined by the upper skin panel (fig. 2, element 28); and a secondary structural element defining the trailing edge of the structural composite airfoil (fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite airfoil taught by Sheppard with the upper skin panel taught by Santini in order for “…expediting assembly of or reducing the cost of an aircraft 302, such as the airframe…” (col. 6, lines 30-35).
2.	Regarding claim 2 Sheppard as modified teaches the structural composite airfoil according to claim 1, but, does not teach wherein the lower trailing edge end is coupled to the upper skin panel.
However Santini teaches, wherein the lower trailing edge end is coupled to the upper skin panel (fig. 3, element 62 is coupled to element 12).
3.	Regarding claim 3 Sheppard as modified teaches the structural composite airfoil according to claim 1, but does not teach, wherein the lower skin panel comprises an integral Z-spar at the lower trailing edge end.
However Santini teaches, wherein the lower skin panel comprises an integral Z-spar at the lower trailing edge end (fig. 3, element 60).
4.	Regarding claim 4 Sheppard as modified teaches the structural composite airfoil according to claim 3, but does not teach, integral Z-spar. However Santini teaches, wherein the integral Z-spar is formed by the lower skin panel within the trailing edge region of the primary structural element (fig. 3, element 60), wherein the lower trailing edge end is coupled to the upper skin panel via a Z-spar fastener (fig. 3, element 48), and wherein the Z-spar fastener is not blind (fig. 3, element 48 is a bolt member).
5	Regarding claim 6 Sheppard as modified teaches the structural composite airfoil according to claim 1, wherein the lower flange of the front C-channel spar is adjacent to the joggle (fig. 6A, element 18 flange adjacent to joggle). 
6.	Regarding claim 7 Sheppard as modified teaches the structural composite airfoil according to claim 1, wherein the leading edge region of the primary structural element forms the leading edge of the structural composite airfoil (fig. 3, element 36).
7.	Regarding claim 8 Sheppard as modified teaches the structural composite airfoil according to claim 1, but, does not teach C-channel spar facing aft. However Santini teaches, further comprising a middle C- channel spar coupled to the upper skin panel and the lower skin panel (fig. 2, element 18), wherein a second channel of the middle C-channel spar faces the leading edge of the structural composite airfoil (fig. 2, element 18 faces element 30), wherein the middle C- channel spar is positioned aft of the front C-channel spar (fig. 2, element 18 is aft of element 20).
8. 	Regarding claim 9 Sheppard as modified teaches the structural composite airfoil according to claim 1, wherein the upper skin panel is coupled to the lower skin panel without any splice straps (fig. 6A, elements 64 does not have splice straps).
9.	Regarding claim 10 Sheppard as modified teaches the structural composite airfoil according to claim 1,	but does not teach upper skin panel is continuous. However Santini teaches wherein the upper skin panel is continuous from the upper leading edge end to the upper trailing edge end (col. 2, lines 65-67).
10.	Regarding claim 11 Sheppard as modified teaches the structural composite airfoil according to claim 1, but fails to teach wherein the structural composite airfoil comprises an upper airfoil surface and a lower airfoil surface, wherein the upper airfoil surface is defined by the upper skin panel, and wherein the upper leading edge end of the upper skin panel forms part of the lower airfoil surface. However Santini teaches wherein the structural composite airfoil comprises an upper airfoil surface and a lower airfoil surface (fig. 2, element 12 and 14), wherein the upper airfoil surface is defined by the upper skin panel (fig. 2, element 12), and wherein the upper leading edge end of the upper skin panel forms part of the lower airfoil surface (col. 3, lines 25-27, element 36 is continuous to lower panel).
11.	Regarding claim 12 Sheppard as modified teaches the structural composite airfoil according to claim 1, but fails to teach, wherein the structural composite airfoil is a trailing edge flap, an aileron, a flaperon, an air brake, an elevator, a slat, a spoiler, a canard, a rudder, and/or a winglet. However Santini teaches, wherein the structural composite airfoil is a trailing edge flap, an aileron, a flaperon, an air brake, an elevator, a slat, a spoiler, a canard, a rudder, and/or a winglet (col. 2, lines 54-61, surface 10 may be a flap, aileron, an elevator, a rudder, a slat, a spoiler, an air brakes).
12.	Regarding claim 13 Sheppard as modified teaches the structural composite airfoil according to claim 1, but fails to teach, wherein the secondary structural element comprises a duckbill closeout. However Santini teaches wherein the secondary structural element comprises a duckbill closeout (fig. 3).
13.	Regarding claim 14 Sheppard as modified teaches the structural composite airfoil according to claim 13, but fails to teach wherein the duckbill closeout is bonded to the upper skin panel. However Santini teaches, wherein the duckbill closeout is bonded to the upper skin panel (fig. 3, element 12).
14.	Regarding claim 15 Sheppard as modified teaches the structural composite airfoil according to claim 1, but fails to teach, wherein the lower trailing edge end of the lower skin panel is coupled to the upper skin panel at a position forward of the upper trailing edge end. However Santini teaches wherein the lower trailing edge end of the lower skin panel is coupled to the upper skin panel at a position forward of the upper trailing edge end (fig. 3).
15.	Regarding claim 16 Sheppard as modified teaches the structural composite airfoil according to claim 1 (abstract).
16.	Regarding claim 17 Sheppard as modified teaches a trailing edge flap for an aircraft (fig. 1, element 314, 316) comprising the structural composite airfoil according to claim 1.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard and Santini as applied to claims above, and further in view of US 20100308170 A1 Hadley; Paul et al.
17.	Regarding claim 18 Sheppard teaches a method of assembling a structural composite airfoil (para 0045), the method comprising: coupling an upper skin panel to a front C-channel spar (para 0045), wherein the structural composite airfoil extends from a leading edge to a trailing edge(fig. 4, element 4), 
but fails to teach, wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil, wherein the front C-channel spar comprises an upper flange, a lower flange, and an elongated span extending between the upper flange and the lower flange, wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar, and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end; coupling a lower skin panel to the front C-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel, wherein the upper skin panel, the lower skin panel, and the front C-channel spar together form at least a portion of a primary structural element of the structural composite airfoil, and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end; forming the leading edge of the structural composite airfoil with the upper skin panel, wherein the leading edge has a bullnose shape; 
Sheppard furthermore teaches wherein the joggle is adjacent the lower leading edge end of the lower skin panel (fig. 6A, joggle located at element 64), and wherein the coupling the lower skin panel to the front C-channel spar comprises coupling the front C-channel spar to the lower skin panel aft of the joggle (fig. 6A, joggle forward of element 18 spar); and coupling the lower leading edge end of the lower skin panel to the upper leading edge end of the upper skin panel (fig. 6A, lower skin coupled at element 64 forward of spar). 
Santini however teaches, wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil (fig. 2, element 20 faces aft), wherein the front C-channel spar comprises an upper flange (fig. 2, element 20A), a lower flange (fig. 2, element 20B), and an elongated span extending between the upper flange and the lower flange (fig. 2, element 20), wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar (col. 3, lines 1-5), and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (fig. 2, element 12); coupling a lower skin panel to the front C-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel (fig. 2, element 14), wherein the upper skin panel, the lower skin panel, and the front C-channel spar together form at least a portion of a primary structural element of the structural composite airfoil (fig. 2), and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (fig. 2, element 14); forming the leading edge of the structural composite airfoil with the upper skin panel (col. 3, lines 25-27, element 36 is continuous to lower panel), wherein the leading edge has a bullnose shape (fig. 2, element 28);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sheppard with the spar taught by Santini in order for “…expediting assembly of or reducing the cost of an aircraft 302, such as the airframe…” (col. 6, lines 30-35).
Furthermore Hadley teaches forming a joggle in the lower skin panel within the primary structural element (para 0028, 0049, fig. 10 lower skin joggle), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sheppard with the forming a joggle taught by Hadley in order to “ensure that the leading and trailing edges of the covers are properly aligned with the corresponding trailing and leading edges of the wing skin.” (para 0002). 
18.	Regarding claim 19 Sheppard as modified teaches the method according to claim 18, Santini further teaches wherein the coupling the lower leading edge end to the upper leading edge end comprises coupling the lower leading edge end to the upper leading edge end such that an upper skin surface of the lower leading edge end faces the internal volume (para 0022, fig. 2, elements 12 and 14 face an internal volume), such that a lower skin surface of the lower leading edge end faces an internal surface of the upper leading edge end of the upper skin panel (fig. 2, elements 12 and 14 face an internal volume), and such that the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel forward of the front C-channel spar (fig. 2, element 40).
19.	Regarding claim 20 Sheppard teaches the method according to claim 18, Santini further teaches further comprising: forming an integral Z-spar in the lower skin panel; and coupling the integral Z-spar to the upper skin panel (fig. 3, elements 14 coupled to element 12 with element 60 equal to spar).
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Sheppard and Santini teach a composite wing, they fail to teach a joggle between 5-10% of the chord length from the leading edge.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/19/2022 & 03/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642